Citation Nr: 0916412	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for inactive pulmonary 
tuberculosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for pulmonary 
tuberculosis.  

In February 2008, the Board remanded the claim for additional 
development.  In that prior remand, the Board noted that the 
Veteran appeared to have attempted to raise a new claim of 
entitlement for service connection for pulmonary fibrosis and 
moderate dyspnea secondary to his service-connected pulmonary 
tuberculosis, and requested that the RO clarify with the 
Veteran whether he intended to file a separate claim.  
Because it appears that this action has not yet been taken, 
the Board requests that the RO clarify with the Veteran 
whether he intended to file a separate claim for service 
connection secondary for pulmonary fibrosis and moderate 
dyspnea, secondary to his service-connected pulmonary 
tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the Veteran's 
claim.

The Veteran has been in receipt of a 30 percent rating for 
inactive tuberculosis since July 4, 1959.  Inactive 
tuberculosis for which entitlement was in effect on August 
19, 1968, is rated using the General Rating Formula for 
Inactive Pulmonary Tuberculosis.  A 100 percent rating is 
warranted for two years after the date of inactivity.  A 50 
percent rating is warranted for up to six years after the 
date of inactivity.  Thereafter, a 30 percent rating is 
warranted from five to eleven years after the date of 
inactivity.  If the lesions were far advanced, a permanent 30 
percent rating is warranted.  If the lesions were moderately 
advanced, a permanent 20 percent rating is warranted if there 
is continued disability, emphysema, or dyspnea on exertion or 
other impairment of health.  38 C.F.R. §§ 4.96 (b), 4.97, 
Diagnostic Codes 6721, 6722, 6723, 6724.  The permanent 
ratings may not be combined with ratings for other 
respiratory disabilities.  A single rating will be assigned 
under the diagnostic code that reflects the most prominent 
disability.  38 C.F.R. § 4.96 (a).

Alternatively, residuals of tuberculosis may be rated under 
the General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845).  Under that diagnostic 
criteria, a 30 percent rating is warranted when the Forced 
Expiratory Volume in one second (FEV-1) is 56- to 70-percent 
predicted, or the ratio of the FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) is 56- to 70-percent, or the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 56- to 65-percent predicted.  A 60 percent 
rating is warranted when the FEV-1 is 40- to 55-percent 
predicted, or the FEV-1/FVC is 40- to 55-percent predicted, 
or the DLCO (SB) is 40- to 55-percent predicted, or there is 
a maximum oxygen consumption of 15 or 20 ml/kg/min (with 
cardiorespiratory limit).  Finally, a 100 percent rating is 
warranted based upon a showing of FEV-1 less than 40 percent 
for predicted value, or; FEV-1/FVC less than 40 percent or; 
DLCO (SB) less than 40- percent predicted, or; maximum 
exercise capacity less than 15ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or patient requiring outpatient oxygen therapy.

Here, the record reflects that in March 2003, the Veteran was 
afforded a VA pulmonary examination in which he reported that 
he had been hospitalized for tuberculosis from 1950 to 1952 
and that his symptoms had "improved and actually ceased 
after treatment."  When asked about his current respiratory 
symptoms, he denied any cough, sputum production, hemotysis, 
fever, chills, or weight loss.  Additionally, while the 
Veteran indicated that he could only walk five blocks, he 
specified that was due to joint pain and not dyspnea, which 
he denied experiencing.  It was noted that he smoked 
approximately one pack of cigarettes per day.  

Clinical examination included pulmonary function tests 
(PFTs), which yielded the following results:  FEV-1 of 80 
percent predicted, FEV-1/FVC of 69 percent predicted, 
DLCO(SB) of 73.6 percent predicted.  However, it was unclear 
whether those PFTs included post-bronchilator results.  
Significantly, despite acknowledging that the PFT study was 
of "suboptimal quality," the VA examiner indicated that the 
Veteran's spirometric indices, lung volumes, and diffusion 
capacity of the lung were all within normal ranges.  X-rays 
revealed residual changes in the Veteran's lungs that were 
indicative of past tuberculosis.  However, it was expressly 
noted that those changes were productive of "only minimal 
scarring" and did not reflect a progression in the disease.  
Nor were they found to result in significant respiratory 
impairment, as evidenced by the lack of reported respiratory 
symptoms and the normal PFT results.

In September 2004, the Veteran underwent a VA examination 
through QTC Medical Services.  Clinical evaluation showed 
decreased breath sounds in the left lung as compared to the 
right, with diffuse anterior wheezing but no stridor.  Based 
on those findings, it was determined that the tuberculosis 
for which the Veteran had been treated in the 1950s had 
caused structural damage to the lungs to the extent of 
bilateral mild interstitial scarring.  Chest X-rays confirmed 
the presence of bilateral mild interstitial scarring without 
consolidation, pleural effusions, cavitations, or acute 
infiltrations.  PFTs reflected that the Veteran's post-
bronchilator FEV-1 was 30 percent predicted; however, no 
post-bronchilator FEV-1/FVC or DLCO(SB) findings were 
reported.  Based on the Veteran's PFT results, he was 
diagnosed with moderate restrictive airway disease, which, 
according to the examiner, did "not clearly improve with 
bronchodilators."  

Pursuant to the Board's February 2008 remand, the Veteran was 
afforded an additional VA examination in March 2008 to 
address the current severity of his service-connected 
inactive pulmonary tuberculosis.  Based upon the Veteran's 
statements, the clinical examination, and a review of the 
claims folder, the VA examiner found that the Veteran's 
pulmonary tuberculosis remained inactive and that there was 
no evidence that the residuals of his prior surgical 
treatment for tuberculosis were productive of any current 
symptomatology.  Additionally, it was noted that while the 
Veteran was a former smoker who currently experienced dyspnea 
"on exertion at 20 feet," he did not have a diagnosis of 
chronic obstructive pulmonary disease or emphysema, and his 
"oxygen saturation on room air was good at 96 percent."  
Significantly, however, PFTs do not appear to have been 
attempted. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran was afforded a VA examination in March 2008, the 
Board finds that examination to be inadequate because it did 
not include any post-bronchilator PFTs, which are necessary 
to rate the veteran's disability.  Additionally, the 
September 2004 examination in which PFTs were last attempted 
did not include post-bronchilator FEV-1/FVC or DLCO(SB) 
findings.  Moreover, that September 2004 examination is 
somewhat stale and the Veteran has indicated that the 
symptoms of his inactive pulmonary tuberculosis have worsened 
since that time.  Because the current severity of the 
Veteran's service-connected inactive pulmonary tuberculosis 
therefore remains unclear, the Board finds that remand for an 
additional examination is necessary in order to fairly 
address the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his inactive pulmonary 
tuberculosis.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The report should 
set forth all current complaints, 
findings and diagnoses relating to the 
Veteran's service-connected pulmonary 
tuberculosis, and provide a rationale 
for all conclusions reached.  The 
report should include specific findings 
as to any worsening of the Veteran's 
pulmonary tuberculosis.  The examiner 
should specifically attempt to 
reconcile the opinion with all other 
clinical evidence of record, including 
the reports of the VA examinations 
conducted in March 2003, September 
2004, and March 2008.  The examination 
should include post-bronchodilator 
pulmonary function test results 
showing:

a)  Forced Expiratory Volume in 
one second (FEV-1); 

b)  the ratio of Forced Expiratory 
Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); and

c)  Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  

In addition, the VA examiner should 
specifically address whether the 
Veteran has cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure as the result of 
his inactive pulmonary tuberculosis.  
The examiner should also state whether 
the Veteran requires outpatient oxygen 
therapy as the result of his service-
connected disability.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

